NUMBER 13-14-00126-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                            IN RE THOMAS AGRESTI


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      Relator, Thomas Agresti, filed a petition for writ of mandamus in the above cause

on February 26, 2014, contending that the trial court erred in refusing to enforce a forum

selection clause.

      The Court requests that the real parties in interest, Rosario Parra as Trustee of the

Raul A. Marquez Trust and Dr. Raul A. Marquez, or any others whose interest would be

directly affected by the relief sought, including but not limited to Alberto Morales, ING

America Equities, Inc., ING Security Life, Security Life of Denver Insurance Company,

American International Group Inc., American General Life Insurance Company, and
Nelson P. Todd, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.


                                                       PER CURIAM


Delivered and filed the
27th day of February, 2014.




                                                2